NO. 12-03-00260-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 


IN THE MATTER OF J.H.,                              §     COUNTY COURT AT LAW # 3 OF
A JUVENILE

§SMITH COUNTY, TEXAS





MEMORANDUM OPINION
            J.H., a juvenile, appeals from the trial court’s order of adjudication and disposition to the
Texas Youth Commission.  Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  Counsel forwarded a copy of the brief to J.H.’s legal guardian and
advised her of J.H.’s right to file his own brief.  We also advised J.H.’s legal guardian of his right
to file a pro se brief.  J.H., however, did not file a pro se response.  We affirm.

Background
            The State filed a petition alleging that J.H. engaged in delinquent conduct by committing
theft, a state jail felony if committed by an adult.  A jury found beyond a reasonable doubt that J.H.
engaged in delinquent conduct by committing theft.  The trial court ruled that J.H. is a child engaged
in delinquent conduct and ordered him committed to the Texas Youth Commission to serve an
indeterminate sentence.
Analysis Pursuant to Anders v. California
            Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated.  He further relates that he
is well acquainted with the facts in this case.  In compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief presents a chronological
summation of the procedural history of the case, and further states that Appellant’s counsel is unable
to raise any arguable issues for appeal.  We have likewise reviewed the record for reversible error
and have found none.

Conclusion
            As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant’s
counsel has moved for leave to withdraw.  We carried the motion for consideration with the merits
of the appeal.  Having done so and finding no reversible error, Appellant’s counsel’s motion for
leave to withdraw is hereby granted and the trial court’s order is affirmed.

                                                                                                     SAM GRIFFITH 
                                                                                                               Justice


Opinion delivered June 24, 2004.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.












(DO NOT PUBLISH)





 










COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
JUDGMENT
 
JUNE 24, 2004
 
NO. 12-03-00260-CV
 
IN THE MATTER OF J.H.,
A JUVENILE
 

 

 
  Appeal from the County Court at Law No. 3
  of Smith County, Texas. (Tr.Ct.No. 003-0173-03)
 

 

 
 
                                    THIS CAUSE came to be heard on the appellate record and Appellant’s
counsel’s motion for leave to withdraw, and the Court having heard and fully considered said motion
is of the opinion the same should be Granted.
                                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below Be In All Things Affirmed and that this decision be certified to the court
below for observance.
                                    Sam Griffith, Justice.
                                    Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.


THE STATE OF TEXAS
M A N D A T E
TO THE COUNTY COURT AT LAW NO. 3 OF SMITH COUNTY, GREETINGS:
 
            Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 24th
day of June, 2004, the cause upon appeal to revise or reverse your judgment between
 
IN THE MATTER OF J.H., A JUVENILE
 
NO. 12-03-00260-CV and Tr. Ct. Case Number 003-0173-03
 
Opinion by Justice Sam Griffith.
 
was determined; and therein our said Court made its order in these words:
            THIS CAUSE came to be heard on the appellate record and Appellant’s counsel’s motion
for leave to withdraw, and the Court having heard and fully considered said motion is of the opinion
the same should be Granted.
 
            It is therefore ORDERED, ADJUDGED and DECREED that the judgment of the court below
Be In All Things Affirmed and that this decision be certified to the court below for observance.
 
            WHEREAS, YOU ARE HEREBY COMMANDED to observe the foregoing order of said
Court of Appeals for the Twelfth Court of Appeals District of Texas in this behalf, and in all things
have it duly recognized, obeyed, and executed.
 
            WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of said Court of
Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of Tyler,
this the ______ day of __________________, 200_.
 


                                    CATHY S. LUSK, CLERK
 
 
                                    By:_______________________________
                                         Deputy Clerk